 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit 10.6

 

INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT

 

This INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT (this “Agreement”) is made and
entered into as of the Closing Date (as defined in the Stock Purchase Agreement
(as defined below)) (the “Effective Date”), by and between Spansion LLC, a
Delaware limited liability company (“Spansion”), and Fujitsu Semiconductor
Limited, a Japanese corporation (“FSL”). Spansion and FSL are hereinafter also
referred to as the “Parties,” and individually as a “Party.”

 

RECITALS

 

WHEREAS, FSL, Nihon Spansion Limited, a Japanese corporation (“Buyer”), and
Spansion have entered into a certain Stock Purchase Agreement effective as of
April 30, 2013 (“Stock Purchase Agreement”), pursuant to which, Buyer and
Spansion purchase from FSL, and FSL sells to Buyer and Spansion, FSL’s (and its
Subsidiaries’) fabless business of design, development, marketing, distribution
and sale of certain analog semiconductor products and microcontroller products,
pursuant to a series of transactions contemplated in the Stock Purchase
Agreement (such transactions, “Transactions”); and

 

WHEREAS, in connection with the Transactions, FSL wishes to assign, and Spansion
wishes to obtain, certain Intellectual Property Rights and Technology (in each
case, as defined in the Stock Purchase Agreement) that are related to the
business purchased by Buyer, in accordance with the terms and conditions of this
Agreement;

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and other terms and conditions contained herein, Spansion and FSL
hereby agree as follows:

 

AGREEMENT

 

1.             DEFINITIONS; INTERPRETATION.

 

1.1     Terms Defined in this Agreement. The following capitalized terms when
used in this Agreement shall have the following definitions. Capitalized terms
that are used in this Agreement but not defined herein shall have the meanings
set forth in the Stock Purchase Agreement.

 

1.1.1      “Assigned IPR” means, collectively, the Assigned Patents, the
Assigned Trademarks and the Assigned Other IPR.

 

1.1.2     “Assigned Other IPR” means the Other IPR in and to the Assigned
Technology.

 

1.1.3     “Assigned Invention Disclosures” means the invention disclosures
listed in Schedule 1.1.3 hereto, as such invention disclosures exist as of the
Effective Date. The invention disclosures set forth in Schedule 1.1.3 consist of
disclosures for inventions that are [*] in the AM Business. For clarity, the
invention disclosures will not include those that are related to Process
Technology.

 

 

 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.
1

--------------------------------------------------------------------------------

 

 

 

1.1.4     “Assigned Patents” means, collectively, (a) the Patents listed in
Schedule 1.1.4 hereto, and (b) any Patents or Patent applications within the
same Patent Family as any Patent listed in Schedule 1.1.4 hereto, which Patents
and Patent applications were obtained or filed by a Seller Party prior to the
Effective Date.

 

1.1.5     “Assigned Technology” means [*]solely owned by a Seller Party, or
jointly owned by a Seller Party only with another Seller Party, that
is (a) [*]the AM Business as currently conducted by the Seller Parties, or
(b) [*]the design, development, sale, distribution, maintenance and support of
the AM Products that are currently being developed (in their current form),
manufactured, sold or supported by the Seller Parties, or (c) otherwise
specifically listed in Schedule 1.1.5 hereto.

 

1.1.6     “Assigned Trademarks” means the Trademarks listed in Schedule 1.1.6
hereto.

 

1.1.7     “Assigning Party” has the meaning set forth in Section 7.

 

1.1.8     “Existing Rights and Obligations” means, with respect to any Assigned
IPR, (a) the Pre-Existing Rights and Obligations under or with respect to such
Assigned IPR, and (b) the other rights of FSL, Fujitsu and any Affiliates of
Fujitsu and FSL granted under the IP License Agreement under or with respect to
such Assigned IPR.

 

1.1.9     “Other IPR” means Intellectual Property Rights other than Patents or
Trademarks.

 

1.1.10     “Patent Family” means, with respect to a Patent (the “Subject
Patent”), a group of Patents that consists of: (a) all Patents that claim
priority to the same non-provisional Patent application as the Subject Patent,
and all Patent applications from which priority is claimed by the Subject Patent
and all Patents issuing from such Patent applications; (b) all foreign
counterparts of the Subject Patent and the Patent applications and Patents
described in clause (a) above; and (c) all Patents and Patent applications that
are subject to a terminal disclaimer that disclaims the term of any such Patent
or Patent application beyond the term of the Subject Patent.

 

1.1.11     “Pre-Existing Rights and Obligations” means, with respect to any
Assigned IPR, any releases, licenses, immunities, covenants not to sue or
assert, and other rights and covenants (and any rights or options to obtain or
receive any of the foregoing) granted or otherwise provided under or with
respect to such Assigned IPR prior to the Effective Date (including those that
continue in effect on or after the Effective Date) by FSL or any preceding owner
of the Assigned IPR, other than any of the foregoing granted or otherwise
provided under any Assumed Contract. For clarity, Pre-Existing Rights and
Obligations apply only to the Assigned IPR and not to any other Intellectual
Property Right of Spansion or Spansion’s Affiliates.

 

 

 

 



 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.
2

--------------------------------------------------------------------------------

 

 

 

1.1.12     “Process Technology” means any [*]

 

1.1.13     “Seller Parties” means, for purposes of this Agreement, the “Seller
Parties” as defined in the Stock Purchase Agreement, but expressly excluding
Fujitsu.

 

1.2         Interpretation.

 

1.2.1     Certain Terms. The words “hereof,” “herein,” “hereunder” and similar
words refer to this Agreement as a whole and not to any particular provision of
this Agreement. The term “including” is not limited and means “including without
limitation.”

 

1.2.2     Section References; Titles and Subtitles. Unless otherwise noted, all
references to Sections, Schedules and Exhibits herein are to Sections, Schedules
and Exhibits of this Agreement. The titles, captions and headings of this
Agreement are inserted for convenience of reference only and are not intended to
be a part of or to affect the meaning or interpretation of this Agreement.

 

1.2.3     Reference to Entities, Agreements, Statutes. Unless otherwise
expressly provided herein, (a) references to an entity include its successors
and permitted assigns, (b) references to agreements (including this Agreement)
and other contractual instruments shall be deemed to include all subsequent
amendments, restatements and other modifications thereto or supplements thereof,
and (c) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.

 

2.            ASSIGNMENT OF Assigned IPR.

 

2.1     Assignment of Assigned IPR. Subject to (a) the Existing Rights and
Obligations under or with respect to any Assigned IPR, and (b) payment of the
Purchase Price as set forth in the Stock Purchase Agreement, FSL (on behalf of
itself and the other Seller Parties) hereby irrevocably assigns, conveys, sells,
and transfers to Spansion all of the Seller Parties’ worldwide right, title and
interest in and to each Assigned IPR, including the goodwill associated with the
Assigned Trademarks and associated with the business or Technology (as
applicable) to which the Assigned Trademarks pertain, and including any other
benefits, privileges, causes of action and remedies relating to any of the
foregoing, whether before or hereafter accrued (including the right to sue and
recover damages for all past, present or future infringement, misappropriation,
violation, unlawful imitation or breach thereof, or other violations of any
rights in any Assigned IPR, and to settle and retain proceeds from any such
actions).

 

2.2     No Other Assignments. The Parties acknowledge and agree that the Seller
Parties do not have any obligation to assign, convey, sell or transfer to
Spansion, and shall not be deemed to have assigned, conveyed, sold or
transferred to Spansion, in each case, whether hereunder or under any other
Transaction Agreement, any right, title or interest in or to any Intellectual
Property Rights other than those expressly provided in Section 2.1.

 

 

 



 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.
3

--------------------------------------------------------------------------------

 

 

 

2.3     Delivery. FSL (on behalf of itself and the other Seller Parties) shall
deliver copies (including electronic) of the Assigned Technology through the
transfer of books and records, documentation, Software, electronic files,
facilities, personal property contained therein, and employees pursuant to the
Stock Purchase Agreement. In the event any Assigned Technology (including any
books, records, Software and documentation therefor) is not delivered to
Spansion through such transfer, FSL shall, upon written request from Spansion
made within twelve (12) months after the Effective Date, promptly deliver copies
of any such Assigned Technology to Spansion. In addition, if any Seller Party
discovers during the foregoing twelve (12)-month period any copies (including
electronic) of Technology which, in FSL’s good faith determination, are copies
of Assigned Technology that have not been delivered in accordance with the
foregoing, FSL shall promptly notify Spansion, and if Spansion’s requests the
delivery of such copies within a reasonable period thereafter, promptly deliver
such copies to Spansion.

 

3.           Additional Terms.

 

3.1     Subsequent Transfers. Any assignment, conveyance, sale or transfer by
Spansion of any right, title or interest in or to each Assigned IPR, and any
grant or other provision of any exclusive right or license by Spansion under or
with respect to such Assigned IPR, in each case, shall be subject to the
Existing Rights and Obligations under or with respect to such Assigned IPR.
Spansion agrees to notify in writing any purchaser, assignee or exclusive
licensee of any Assigned IPR that such Assigned IPR is subject to the Existing
Rights and Obligations prior to such assignment, conveyance, sale or transfer.

 

3.2     Subsequent Transfers of Assigned Patents. For a period of [*] following
the Effective Date, if Spansion wishes to assign, convey, sell, or transfer any
Assigned Patent to any other Person other than in connection with (a) the
resolution of any litigation, or (b) the sale or transfer of all or
substantially all of Spansion’s assets, or of product lines or service lines,
within the Spansion Field of Use (as defined in the IP License Agreement),
Spansion shall (i) provide prior written notice to FSL of such potential
assignment, conveyance, sale or transfer, and (ii) grant FSL an opportunity of
no shorter than a [*]period (except in the case where it is commercially
impracticable for Spansion to provide FSL with a [*]period, in which case, a
shorter period to be agreed in good faith by the Parties) to negotiate the terms
and conditions of an assignment, conveyance, sale or transfer of such Assigned
Patent to FSL.

 

3.3     Further Assurances. FSL agrees to (and agrees to cause the other Seller
Parties to) execute, deliver and file or cause to be executed, delivered and
filed such further documents and instruments, and take all other actions as may
be reasonably requested by Spansion, in order to effect the terms of this
Agreement and to record or perfect Spansion’s rights in and to each Assigned
IPR; provided, that Spansion shall bear the fees to be paid to the Governmental
Bodies of each applicable jurisdiction for the recordation of the assignments
granted pursuant to this Agreement. The obligations of FSL under this
Section 3.3 shall survive for twelve (12) months after the Effective Date.

 

 

 

 



 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.
4

--------------------------------------------------------------------------------

 

 

 

3.4     Prosecution and Maintenance. Except as set forth in Section 3.3, the
Seller Parties shall have no responsibility for any actions or costs, including
attorneys’ fees and patent office fees, in any jurisdiction, having a due date
on or after the Effective Date that are associated with the prosecution,
maintenance or enforcement of any Assigned IPR. FSL (on behalf of itself and the
other Seller Parties) acknowledges that Spansion has no obligation to prosecute,
maintain or enforce any Assigned IPR.

 

3.5     Right to Royalties Under Contracts Entered into Prior to the Effective
Date. To the extent that Fujitsu or the Seller Parties receive royalties or
other consideration in connection with any Pre-Existing Rights and Obligations
under or with respect to any Assigned IPR, and such royalties are attributable
in part to any releases, licenses, immunities, covenants not to sue or assert,
or other rights or covenants granted or otherwise provided under or with respect
to such Assigned IPR, Spansion agrees that, notwithstanding Section 2.1, Fujitsu
and the Seller Parties shall continue to have the right to, and Spansion waives
any right to, receive the royalties or other consideration paid to Fujitsu or
the Seller Parties in connection with such Pre-Existing Rights and Obligations.

 

4.            Confidentiality.

 

The confidentiality provisions set forth in Section 13 of the IP License
Agreement shall apply to all Confidential Information (as defined in the IP
License Agreement) disclosed by either Party under this Agreement.

 

5.            Warranty and DISCLAIMER.

 

5.1     Warranties. Each Party represents and warrants that it has the right and
authority to enter into this Agreement.

 

5.2     Additional FSL Warranty. FSL represents and warrants that:

 

(a)     none of the Seller Parties jointly own any Technology or Other IPR with
any of their Affiliates (other than any other Seller Parties) or with any Third
Party, which Technology or Other IPR would constitute Assigned Technology or
Assigned Other IPR if such Technology or Other IPR were solely owned by a Seller
Party or jointly owned by a Seller Party only with another Seller Party; and

 

(b)     the Assigned Patents and Assigned Trademarks are not jointly owned by
the Seller Parties with any of their Affiliates (other than any other Seller
Parties) or with any Third Party.

 

5.3     Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT OR
THE STOCK PURCHASE AGREEMENT, NEITHER PARTY MAKES ANY OTHER REPRESENTATIONS OR
WARRANTIES IN CONNECTION WITH THIS AGREEMENT (INCLUDING, IN THE CASE OF FSL, ANY
ASSIGNED IPR OR ASSIGNED TECHNOLOGY), WHETHER EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY, ENFORCEABILITY,
VALIDITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE OR NON-INFRINGEMENT.

 

 

 

 

 



 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.
5

--------------------------------------------------------------------------------

 

 

 

6.            Notices.

 

All notices, requests, demands, claims and other communications hereunder shall
be in writing and shall be deemed duly given (a) upon receipt if delivered
personally, (b) upon confirmation if sent by facsimile with transmission
confirmation or (c) on the first Business Day following dispatch if sent by a
nationally-recognized overnight courier service; provided, however, that, if
delivered on a date that is not a Business Day or after 5:00 p.m. on a Business
Day, such notice, request, demand, claim or other communication shall be deemed
delivered on the next succeeding Business Day; provided, further, that such
notice, request, demand, claim or other communication is delivered to the
applicable Party at such Party’s address or facsimile number as set forth below.

 

If to Spansion, addressed to it at:

 

Spansion LLC
915 DeGuigne Drive

Sunnyvale, CA 94085

United States
Fax: [*]
Attention: General Counsel

 

 

With copies to (which shall not constitute notice):

 

Latham & Watkins LLP
140 Scott Drive,
Menlo Park, CA 94025
United States
Fax: 1-650-463-2600
Attention: Tad J. Freese, Esq.

 

Latham & Watkins LLP
Marunouchi Building, 32nd Floor
2-4-1 Marunouchi
Chiyoda-ku, Tokyo 100-6332
Japan
Fax: 011-81-3-6212-7801
Attention: Michael J. Yoshii, Esq.

 

If to FSL, addressed to it at:

 

Fujitsu Semiconductor Limited
Nomura Shin-Yokohama Building
2-10-23 Shinyokohama
Kohoku-ku, Yokohama 222-0033
Japan

 

 

 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.
6

--------------------------------------------------------------------------------

 

 


Fax: [*]
Attention: [*]

 

With a copy to (which shall not constitute notice):

 

Morrison & Foerster LLP
Shin-Marunouchi Building, 29th Floor
5-1, Marunouchi 1-Chome
Chiyoda-ku, Tokyo 100-6529
Japan
Fax: 011-81-3-3214-6512
Attention: Jay Ponazecki, Esq.

 

Either Party may change the address to which notices, requests, demands, claims
and other communications hereunder are to be delivered by giving the other Party
notice in the manner set forth in this Section 6.

 

7.           Assignment.

 

Neither this Agreement nor any rights, interests or obligations hereunder may be
assigned, delegated or otherwise transferred by either Party (whether
voluntarily or involuntarily and whether by merger, transfer of assets,
operation of Applicable Law or otherwise), without the other Party’s express
prior written approval, except that (a) FSL may assign or transfer to Fujitsu
with Spansion’s prior written consent (such consent not to be unreasonably
conditioned, delayed or withheld), and (b) either Party (“Assigning Party”) may
assign or transfer to a successor of all or substantially all of the Assigning
Party’s assets related to this Agreement, upon written notice to the other Party
(and without the other Party’s consent), in each case, this Agreement and the
rights, interests, and obligations hereunder in their entirety. Any attempt to
assign or transfer this Agreement in violation of this Section 7 shall be void.
Subject to the foregoing, this Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns.

 

8.            Miscellaneous.

 

8.1     No Third-Party Beneficiaries. This Agreement shall not confer any rights
or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.

 

8.2     Entire Agreement. This Agreement (including any appendices, exhibits and
schedules attached hereto), the Stock Purchase Agreement and other Ancillary
Documents (including any appendices, exhibits and schedules attached thereto),
and the other documents referred to herein constitute the entire agreement
between the Parties and supersede any prior understandings, agreements or
representations by or between the Parties, written or oral, to the extent that
they relate in any way to the subject matter hereof.

 

 

 

 



 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.
7

--------------------------------------------------------------------------------

 

 

 

8.3     Counterparts and Facsimile Signatures. This Agreement may be executed in
two (2) or more counterparts, each of which shall be deemed an original but all
of which together shall constitute one and the same instrument. The counterparts
of this Agreement may be executed and delivered by facsimile or other electronic
signature by either Party to the other Party and the receiving Party may rely on
the receipt of such document so executed and delivered by facsimile or other
electronic method as if the original had been received.

 

8.4     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Japan without giving effect to any choice or
conflict of law provision or rule that would cause the application of the laws
of any jurisdiction other than Japan.

 

8.5     Dispute Resolution. Any dispute, difference, controversy or claim
arising in connection with or related or incidental to, or question occurring
under, this Agreement or the subject matter hereof shall be resolved in
accordance with Section 11.10 of the Stock Purchase Agreement.

 

8.6     Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by both Parties.
No waiver by either Party of any provision of this Agreement or any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver, nor shall such waiver be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

 

8.7     Severability. Any term or provision of this Agreement that is held as
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

8.8     Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event that an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring either Party by virtue of the authorship of any of the
provisions of this Agreement.

 

8.9     Cumulative Remedies. Except as otherwise expressly set forth in this
Agreement, all rights and remedies of the Parties under this Agreement shall be
cumulative and the exercise of one or more rights or remedies shall not preclude
the exercise of any other right or remedy available under this Agreement, at
law, in equity or otherwise.

 

[Signature Page Follows]

 

 

 

 



 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.
8

--------------------------------------------------------------------------------

 

 

 

                      IN WITNESS WHEREOF, the Parties have caused this Agreement
to be executed and delivered by their respective duly authorized representatives
to become effective as of the Effective Date.

 

SPANSION LLC:

           

By:

/s/ Randy W. Furr

Name:

  Randy W. Furr

   

Title:

      Corporate Executive Vice President and Chief Financial Officer

 

 

[Signature Page to Intellectual Property Assignment Agreement]

 

 

 

 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.
9

--------------------------------------------------------------------------------

 

 

 

 

FUJITSU Semiconductor Limited:

       

By:

/s/ Akinori Tahara

Name:

  Akinori Tahara

   

Title:

  Head of Unit
  Intellectual Property Unit

 

 

[Signature Page to Intellectual Property Assignment Agreement]

 

 

 



 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.
10

--------------------------------------------------------------------------------

 

 

 

Schedule 1.1.3

 

List of Assigned Invention Disclosures

 

 

 

[*]

 

 

 

 

 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.


--------------------------------------------------------------------------------

 

 

 

Schedule 1.1.4

 

 

List of Assigned Patents

 

[*]  [25 PAGES REDACTED]

 

 

 

Sch 1.1.4-1

 

 

 

 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.


--------------------------------------------------------------------------------

 

 

 

SCHEDULE 1.1.5

 

List of Assigned Technologies

 

[*]  [115 PAGES REDACTED]

 

 

 

 

 Sch. 1.1.5-1

 

 

 

 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.


--------------------------------------------------------------------------------

 

 

 

SCHEDULE 1.1.6

 

List of Assigned TRADEMARKS

 

[*]

 

 

Sch.1.1.6-1 

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 